Order                                                                           Michigan Supreme Court
                                                                                      Lansing, Michigan

  August 25, 2015                                                                       Robert P. Young, Jr.,
                                                                                                   Chief Justice

                                                                                         Stephen J. Markman
  151888(71)                                                                                 Mary Beth Kelly
                                                                                              Brian K. Zahra
                                                                                      Bridget M. McCormack
                                                                                            David F. Viviano
  IVAN FRANK, JEFFREY DWOSKIN, PHILLIP D.                                               Richard H. Bernstein,
                                                                                                        Justices
  JACOKES, ROY KRAUTHAMMER, BLAKE
  ATLER, MATT KOVALESKI, JAMES BRUNK,
  and IJF HOLDINGS, L.L.C.,
             Plaintiffs-Appellees,
                                                             SC: 151888
  v                                                          COA: 318751
                                                             Oakland CC: 2013-133554-CB
  JOSHUA LINKNER, BRIAN HERMELIN,
  CRACKERJACK, L.L.C., formerly known as
  EPRIZE, L.L.C., CRACKERJACK HOLDINGS,
  L.L.C., formerly known as EPRIZE HOLDINGS,
  L.L.C., DAVID KATZMAN, GARY SHIFFMAN,
  ARTHUR WEISS, CAMELOT-EPRIZE, L.L.C, BH
  ACQUISITIONS, L.L.C., DANIEL GILBERT, and
  JAY FARNER,
               Defendants-Appellants.
  ________________________________________/

         On order of the Chief Justice, the motion of defendants-appellants to extend the
  time for filing their reply is GRANTED. The reply will be accepted as timely filed if
  submitted on or before September 15, 2015.




                     I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
               foregoing is a true and complete copy of the order entered at the direction of the Court.
                             August 25, 2015